Exhibit 10.2
Execution Copy
SECURITY AGREEMENT
Dated as of February 15, 2011
among
BASIC ENERGY SERVICES, INC.
and the other Debtors parties hereto
in favor of
BANK OF AMERICA, N.A.,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
SECTION 1. DEFINITIONS
    1    
SECTION 2. GRANT OF SECURITY INTEREST
    7  
2.1 Grant of Security Interest
    7  
2.2 Avoidance Limitation
    8  
2.3 Debtors Remain Liable
    8    
SECTION 3. REPRESENTATIONS AND WARRANTIES
    8  
3.1 Title; No Other Liens
    8  
3.2 Perfected First Priority Liens
    9  
3.3 Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office
    9  
3.4 Certain Collateral
    9  
3.5 Investment Property, Chattel Paper, and Instruments
    10  
3.6 Receivables
    10  
3.7 Intellectual Property
    11  
3.8 Rigs
    11  
3.9 Bank Accounts
    11    
SECTION 4. COVENANTS AND AGREEMENTS
    11  
4.1 Covenants in Credit Agreement
    11  
4.2 Maintenance of Insurance
    12  
4.3 Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney
    12  
4.4 Changes in Name, etc
    13  
4.5 Delivery of Instruments, Chattel Paper, and Documents
    14  
4.6 Investment Property
    14  
4.7 Deposit Accounts
    16  
4.8 Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles
    16  
4.9 Intellectual Property
    17  
4.10 Rigs
    18  
4.11 Actions With Respect to Certain Collateral
    18    
SECTION 5. LIMITATION ON PERFECTION OF SECURITY INTEREST
    19  
5.1 Chattel Paper and Instruments
    19  
5.2 Documents
    19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

                Page  
5.3 Letter of Credit Rights
    20  
5.4 Fixtures
    20  
5.5 Vehicles; Mobile Goods
    20    
SECTION 6. REMEDIAL PROVISIONS
    20  
6.1 General Interim Remedies
    20  
6.2 Receivables, Chattel Paper, Instruments and Payment Intangibles
    20  
6.3 Contracts
    21  
6.4 Pledged Equity
    22  
6.5 Foreclosure
    22  
6.6 Application of Proceeds
    23  
6.7 Waiver of Certain Rights
    24  
6.8 Remedies Cumulative
    24  
6.9 Reinstatement
    24    
SECTION 7. MISCELLANEOUS
    24  
7.1 Amendments
    24  
7.2 Notices
    24  
7.3 No Waiver by Course of Conduct; Cumulative Remedies; No Duty
    24  
7.4 Enforcement Expenses; Indemnification
    25  
7.5 Successors and Assigns
    26  
7.6 Set-Off
    26  
7.7 Counterparts
    26  
7.8 Severability
    26  
7.9 Section Headings
    26  
7.10 Integration
    26  
7.11 GOVERNING LAW ETC.
    26  
7.12 Additional Debtors
    28  
7.13 Termination; Releases
    28  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)
SCHEDULES

         
Schedule 3.3
  —   Organization Information
Schedule 3.4
  —   Certain Collateral
Schedule 3.5(a)
  —   Pledged Equity
Schedule 3.5(c)
  —   Instruments
Schedule 3.7
  —   Intellectual Property
Schedule 3.8
  —   Location of Rigs
Schedule 3.9
  —   Bank Accounts

ANNEXES

         
Annex I
  —   Security Agreement Supplement
Annex II
  —   Patent Security Agreement Supplement
Annex III
  —   Trademark Security Agreement Supplement
Annex IV
  —   Copyright Security Agreement Supplement

-iii-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     This SECURITY AGREEMENT dated as of February 15, 2011 (this “Agreement”),
is among BASIC ENERGY SERVICES, INC., a Delaware corporation (the “Borrower”),
the undersigned subsidiaries of the Borrower (the Borrower and such undersigned
subsidiaries collectively being the “Debtors”), and BANK OF AMERICA, N.A., in
its capacity as administrative Agent (in such capacity, the “Administrative
Agent”) for the benefit of the holders of the Secured Obligations (as defined
below).
INTRODUCTION
     Reference is made to the Credit Agreement dated as of February 15, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, certain financial institutions which are or may
become parties thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the Guaranty dated as of Februrary , 2011 (as amended, restated or
otherwise modified from time to time, the “Guaranty”), made by the Debtors
(other than the Borrower) in favor of the Administrative Agent, such Debtors
have agreed to guarantee, among other things, the full payment and performance
of all of the Borrower’s obligations under the Credit Agreement. It is a
condition precedent to the effectiveness of the Credit Agreement and the making
of credit extensions thereunder that the Debtors shall have entered into this
Agreement in order to secure the Borrower’s obligations under the Credit
Agreement, the Debtors’ obligations under the Guaranty, and all other Secured
Obligations (as defined below).
     The Debtors share an identity of interest as members of a combined group of
companies and will derive substantial direct and indirect economic and other
benefits from the extensions of credit under the Credit Agreement. Therefore, in
consideration of the credit expected to be received in connection with the
Credit Agreement, the Debtors jointly and severally agree with the
Administrative Agent as follows:
SECTION 1.
DEFINITIONS
     1.1 Terms defined above and elsewhere in this Agreement shall have their
specified meanings. Capitalized terms used herein but not defined herein shall
have the meanings specified by the Credit Agreement. All terms used herein and
defined in the UCC shall have the same definitions herein as specified therein.
     1.2 Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Debtor, shall refer to such Debtor’s
Collateral or the relevant part thereof.
     1.3 The following terms shall have the following meanings:
     “Chattel Paper” means all of each Debtor’s present and future chattel
paper, including electronic chattel paper.

 



--------------------------------------------------------------------------------



 



     “Collateral” has the meaning specified in Section 2.1.
     “Collateral Account” means any deposit account with the Administrative
Agent which is designated, maintained, and under the sole control of the
Administrative Agent and is pledged to the Administrative Agent which has been
established pursuant to the provisions of this Agreement for the purposes
described in this Agreement including collecting, holding, disbursing, or
applying certain funds, all in accordance with this Agreement.
     “Contracts” shall mean all contracts, undertakings, or agreements (other
than rights evidenced by Chattel Paper, Documents or Instruments) to which any
Debtor now is, or hereafter will be, bound, or a party, beneficiary or assignee,
in any event, including all contracts, undertakings, or agreements in or under
which any Debtor may now or hereafter have any right, title or interest,
including any agreement relating to the terms of payment or the terms of
performance of any Receivable.
     “Control Agreement” means any account control agreement entered into
pursuant to Section 4.7 of this Agreement.
     “Copyrights” means all of the following now owned or hereafter acquired by
any Debtor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country and
all extensions and renewals thereof, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including, without limitation, those listed in
Schedule 3.7.
     “Copyright Licenses” means any written agreement naming any Debtor as
licensor or licensee (including, without limitation, those listed in
Schedule 3.7), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
     “Copyright Security Agreement Supplement” means a supplement to this
Agreement by each applicable Debtor in favor of the Administrative Agent,
substantially in the form of Annex IV hereto.
     “Deposit Accounts” means all “deposit accounts” (as defined in the UCC) now
or hereafter held in the name of any Debtor.
     “Document” means any document including, without limitation, a bill of
lading, dock warrant, dock receipt, warehouse receipt or order for the delivery
of goods, and also any other document which in the regular course of business or
financing is treated as adequately evidencing that the person in possession of
it is entitled to receive, hold and dispose of the document and the goods it
covers.
     “Equipment” means all of each Debtor’s present or future owned or leased
fixtures and equipment wherever located, including drilling platforms and Rigs
and remotely operated vehicles, trenchers, and other equipment used by any
Debtor for the provision of construction services, well operations services, oil
and gas production services, contract drilling services or

-2-



--------------------------------------------------------------------------------



 



other services, vehicles, motor vehicles, rolling stock, vessels, aircraft, and
any manuals, instructions, blueprints, computer software (including software
that is imbedded in and part of the equipment) and similar items which relate to
the above, together with all parts thereof and all accessions and additions
thereto.
     “Event of Default” means any “Event of Default” under the Credit Agreement.
     “Excluded Property” means any of the following property or assets of any
Debtor:
     (a) any Equipment owned by any Debtor on the date hereof or hereafter
acquired that is subject to a Permitted Lien if the contract or other agreement
in which such Permitted Lien is granted validly prohibits the creation of any
other Lien on such Equipment except to the extent such prohibition is
ineffective under the UCC;
     (b) General Intangibles, Contracts, and Investment Property which by their
respective express terms prohibit the grant of a security interest, except to
the extent such prohibition is ineffective under the UCC;
     (c) permits and licenses to the extent the grant of a security interest
therein is prohibited under applicable Law or regulation or by their express
terms, except to the extent such prohibition is ineffective under the UCC; and
     (d) Excluded Stock.
     “Excluded Stock” means (i) 34% of the Equity Interests in each direct
Foreign Subsidiary of the Debtors that is a “controlled foreign corporation”
under the Code and (ii) subject to Section 6.12 of the Credit Agreement, the
Equity Interests of Robota.
     “Fixtures” means any fixture or fixtures now or hereafter owned or leased
by any of the Debtors, or in which any of the Debtors holds or acquires any
other right, title or interest, constituting “fixtures” under the UCC.
     “General Intangibles” means all general intangibles now owned or hereafter
acquired by any Debtor, including all right, title and interest that such Debtor
may now or hereafter have in or under any Contract, all payment intangibles,
customer lists, Licenses, Copyrights, Trademarks, Patents, and all applications
therefor and reissues, extensions or renewals thereof, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, licenses, permits, copyrights, trade secrets, software, data
bases, data, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights and intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
rights to receive dividends, distributions, cash, Instruments and other property
in respect of or in exchange for pledged stock and Investment Property, rights
or indemnification.

-3-



--------------------------------------------------------------------------------



 



     “Instruments” means all of each Debtor’s instruments, including all
promissory notes and other evidences of indebtedness, including intercompany
instruments, other than instruments that constitute, or are a part of a group of
writings that constitute, Chattel Paper.
     “Intellectual Property” means all intellectual and similar property of any
Debtor of every kind and nature now owned or hereafter acquired by any Debtor,
including inventions, designs, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Copyrights, Copyright Licenses, domain names and domain name
registrations, trade secrets, confidential or proprietary technical and business
information, know-how or other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, licenses for any of the foregoing and all license rights, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.
     “Investment Property” means, other than any shares or equity interests
constituting Excluded Property, all investment property now owned or hereafter
acquired by any Debtor, wherever located, including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of any Debtor,
including the rights of any Debtor to any Securities account and the financial
assets held by a securities intermediary in such securities account and any free
credit balance or other money owing by any securities intermediary with respect
to that account; (iii) all Securities Accounts of any Debtor; (iv) all commodity
contracts of any Debtor; and (v) all commodity accounts held by any Debtor.
     “Inventory” means all of each Debtor’s present and future inventory,
wherever located, including inventory, merchandise, goods and other personal
property that are held by or on behalf of any Debtor for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Debtor’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies, and
embedded software. “Inventory” shall also include inventory in joint production
with another person, inventory in which any Debtor has an interest as consignor,
and inventory that is returned to or stopped in transit by any Debtor, and all
combinations and products thereof.
     “Letter-of-Credit Rights” shall mean all letter-of-credit rights now owned
or hereafter acquired by any Debtor, including rights to payment or performance
under a letter of credit, whether or not such Debtor, as beneficiary, has
demanded or is entitled to demand payment or performance.
     “Licenses” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense to which any Debtor is a party, including
any franchises, permits, certificates, licenses, authorizations and the like and
any other requirements of any government or any commission, board, court,
agency, instrumentality or political subdivision thereof.
     “Liquid Assets” shall mean all cash and cash equivalents at any time held
by any of the Debtors, including all amounts from time to time held in any
checking, savings, deposit or other

-4-



--------------------------------------------------------------------------------



 



account of any of the Debtors, all monies, proceeds or sums due or to become due
therefrom or thereon and all documents (including, but not limited to passbooks,
certificates and receipts) evidencing all funds and investments held in such
accounts.
     “Patents” means all of the following now owned or hereafter acquired by any
Debtor: (a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, or any other
country, including, without limitation, any of the foregoing referred to in
Schedule 3.7, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Debtor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 3.7).
     “Patent Security Agreement Supplement” means a supplement to this Agreement
by each applicable Debtor in favor of the Administrative Agent, substantially in
the form of Annex II hereto.
     “Permitted Liens” means any Liens permitted by Section 7.01 of the Credit
Agreement.
     “Permitted Prior Liens” means the following: (i) with respect to Equity
Interests, instruments, Deposit Accounts, Liens permitted by clauses (c) and
(h) of Section 7.01 of the Credit Agreement and, solely with respect to
applicable Deposit Accounts, Liens permitted by clause (f) of Section 7.01 of
the Credit Agreement, and (ii) with respect to all other property, Liens
permitted by Section 7.01 of the Credit Agreement.
     “Pledged Equity” means, with respect to each Debtor, (a) other than the
Excluded Stock or any shares or equity interests constituting Excluded Property,
all shares or other equity interests held by such Debtor in any corporations or
other entities (including, without limitation, those corporations or other
entities described in Schedule 3.5(a) that are directly held by such Debtor),
together with all warrants to purchase, all depositary shares and all other
rights of such Debtor in respect of such equity interests, (b) all certificates,
instruments or other documents evidencing same and registered or held in the
name of, or otherwise in the possession of, such Debtor, and (c) all present and
future payments, dividend distributions, instruments, compensation, property,
assets, interests and rights in connection with or related to the equity
interests described in clause (a) above, and all monies due or to become due and
payable to such Debtor in connection with or related to such equity interests or
otherwise paid, issued or distributed in respect of or in exchange therefor
(including, without limitation, all proceeds of dissolution or liquidation).
     “Proceeds” means all of each Debtor’s present and future (a) proceeds of
the Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and

-5-



--------------------------------------------------------------------------------



 



payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of governmental
authority), (c) claims against third parties for impairment, loss, damage, or
impairment of the value of such property, and (d) any and all proceeds of, and
all claims for, any insurance, indemnity, warranty or guaranty payable from time
to time with respect to any of the Collateral, including any credit insurance
with respect to Receivables, in each case whether represented as money, deposit
accounts, accounts, general intangibles, securities, instruments, documents,
chattel paper, inventory, equipment, fixtures, or goods.
     “Receivables” means all of each Debtor’s present and future accounts,
accounts from Governmental Authorities, instruments, and general intangibles,
including those arising from the provision of services, sale of inventory, or
renting of equipment to the customers of any Debtor, and rights to payment under
all Contracts, income tax refunds, and other rights to the payment of money,
together with all of the right, title and interest of any of the Debtors in and
to (a) all security pledged, assigned, hypothecated or granted to or held by any
of the Debtors to secure the foregoing, (b) all of any of the Debtors’ right,
title and interest in and to any goods or services, the sale of which gave rise
thereto, (c) all guarantees, endorsements and indemnifications on, or of, any of
the foregoing, (d) all powers of attorney granted to any of the Debtors for the
execution of any evidence of indebtedness or security or other writing in
connection therewith, (e) all credit information, reports and memoranda relating
thereto, and (f) all other writings related in any way to the foregoing.
     “Records” means all of each Debtor’s present and future books, accounting
records, files, computer files, computer programs, correspondence, credit files,
records, ledger cards, invoices, and other records primarily related to any
other items of Collateral, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any of the Debtors or any
computer bureau from time to time acting for any of the Debtors.
     “Rigs” means all of each Debtor’s present and future well service rigs,
contract drilling rigs and any other onshore or offshore rigs of each Debtor.
     “Secured Obligations” means (a) all principal, interest, premium, fees,
reimbursements, indemnifications, and other amounts now or hereafter owed by the
Borrower under the Credit Agreement, this Agreement, and the other Loan
Documents; (b) all amounts now or hereafter owed by the other Debtors under the
Guaranty, this Agreement, and the other Loan Documents; (c) all Obligations now
or hereafter owed by the Borrower or any other Loan Party to any Hedge Bank with
respect to any Swap Contract, (d) all Obligations now or hereafter owed by the
Borrower or any other Loan Party to any Cash Management Bank with respect to any
Cash Management Agreement, and (e) any increases, extensions, renewals,
replacements, and rearrangements of the foregoing obligations under any
amendments, supplements, and other modifications of the agreements creating the
foregoing obligations, in each case, whether direct or indirect, absolute or
contingent.
     “Securities Accounts” means all securities accounts (as defined in the UCC)
now or hereafter held in the name of any Debtor.

-6-



--------------------------------------------------------------------------------



 



     “State of Organization” means the jurisdiction of organization of each of
the Debtors as listed on Schedule 3.3.
     “Supporting Obligations” shall mean all supporting obligations, including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles, Instruments, or Investment Property.
     “Trademarks” means all of the following now owned or hereafter acquired by
any Debtor: all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, any State of the United States or
any similar offices in any other country or any political subdivision thereof,
and all extensions or renewals thereof, including, without limitation, any of
the foregoing referred to in Schedule 3.7.
     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to any Debtor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.7.
     “Trademark Security Agreement Supplement” shall mean a supplement to this
Agreement, by each applicable Debtor in favor of the Administrative Agent,
substantially in the form of Annex III hereto.
     “UCC” means the Uniform Commercial Code as in effect on the date hereof in
the State of New York, as amended from time to time, and any successor statute.
SECTION 2.
GRANT OF SECURITY INTEREST
     2.1 Grant of Security Interest. Each Debtor hereby grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
a security interest in all of such Debtor’s right, title, and interest in and to
the following property (the “Collateral”) to secure the payment and performance
of the Secured Obligations: (a) all Chattel Paper, all Collateral Accounts, all
commercial tort claims, all Contracts, all Deposit Accounts, all Documents, all
Equipment, all Fixtures, all General Intangibles, all Instruments, all
Intellectual Property, all Inventory, all Investment Property (including without
limitation the Pledged Equity and all Securities Accounts), all Letter of Credit
Rights, all Liquid Assets, all Receivables, all Records, and all Supporting
Obligations, (b) any and all additions, accessions and improvements to, all
substitutions and replacements for and all products of or derived from the
foregoing, and (c) all Proceeds of the foregoing; provided, however, that
notwithstanding anything to the contrary contained herein or in any other Loan
Document, this Agreement shall not constitute nor evidence a grant of a security
interest, collateral assignment or any other type of Lien in Excluded Property
provided further, that the Proceeds of Excluded Property shall not constitute

-7-



--------------------------------------------------------------------------------



 



Excluded Property solely by virtue of being Proceeds thereof but only to the
extent that such Proceeds otherwise independently constitute Excluded Property
hereunder.
To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor’s right, title, and interest in and to
such Collateral to the Administrative Agent for the benefit of the holders of
the Secured Obligations to secure the payment and performance of the Secured
Obligations to the full extent that such a collateral assignment is possible
under the relevant Law.
     2.2 Avoidance Limitation. Notwithstanding Section 2.1 above, the amount of
any Debtor’s Secured Obligations that are secured by its rights in Collateral
subject to a Lien in favor of the Administrative Agent hereunder or under any
other Security Document shall be limited to the extent, if any, required so that
the Liens it has granted under this Security Agreement shall not be subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or to
being set aside or annulled under any applicable Law relating to fraud on
creditors. In determining the limitations, if any, on the amount of any Debtor’s
Secured Obligations that are subject to the Lien on such Debtor’s Collateral
hereunder pursuant to the preceding sentence, it is the intention of the parties
hereto that any rights of subrogation or contribution which such Debtor may have
under the Guaranty, any other agreement or applicable Law shall be taken into
account.
     2.3 Debtors Remain Liable. Anything herein to the contrary notwithstanding:
(a) each Debtor shall remain liable under the Contracts included in the
Collateral to the extent set forth therein to perform such Debtor’s obligations
thereunder to the same extent as if this Agreement had not been executed;
(b) the exercise by the Administrative Agent of any rights hereunder shall not
release any Debtor from any obligations under the Contracts included in the
Collateral; and (c) the Administrative Agent shall not have any obligation under
the Contracts included in the Collateral by reason of this Agreement, nor shall
the Administrative Agent be obligated to perform or fulfill any of the
obligations of any Debtor thereunder, including any obligation to make any
inquiry as to the nature or sufficiency of any payment any Debtor may be
entitled to receive thereunder, to present or file any claim, or to take any
action to collect or enforce any claim for payment thereunder.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
To induce the Lenders to make Credit Extentions to the Borrower under the Credit
Agreement, each Debtor hereby represents and warrants to the Administrative
Agent, for the benefit of the holders of the Secured Obligations, that:
     3.1 Title; No Other Liens. Except for the security interests granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations
pursuant to this Agreement and the other Permitted Liens, such Debtor owns each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such (a) as
have been filed in favor of the Administrative Agent, for the ratable benefit of
the holders

-8-



--------------------------------------------------------------------------------



 



of the Secured Obligations, pursuant to this Agreement, (b) as are permitted by
the Credit Agreement or (c) evidencing the Lien securing the Existing Credit
Agreement, which is to be released on the Effective Date.
     3.2 Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filing of financing statements
describing the Collateral in the offices located in the jurisdictions listed on
Schedule 3.3, the recording in the United States Patent and Trademark Office of
the Trademark Security Agreement Supplement and the Patent Security Agreement
Supplement and in the United States Copyright Office of the Copyright Security
Agreement Supplement, as applicable, and the taking of all applicable actions in
respect of perfection contemplated by Sections 4.5, 4.6, 4.7, 4.10 and 4.11 in
respect of Collateral (in which a security interest cannot be perfected by the
filing of a financing statement or such recordings in the United States Patent
and Trademark Office or the United States Copyright Office), will constitute
valid perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
as collateral security for such Debtor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Debtor and any Persons
purporting to purchase any Collateral from such Debtor and (b) are prior to all
other Liens on the Collateral except for Permitted Prior Liens (and subject to
the limitations on perfection and method of perfection provided in Section 5).
     3.3 Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive
Office. On the date of this Agreement, each Debtor’s exact legal name is set
forth on the signature page hereof, and from and after an amendment or
modification thereto, on a written notification delivered to the Administrative
Agent pursuant to Section 4.4. On the date hereof, such Debtor’s jurisdiction of
organization, type of organization, identification number from the jurisdiction
of organization (if any), and the location of such Debtor’s chief executive
office or sole place of business or principal residence, as the case may be, are
specified on Schedule 3.3.
     3.4 Certain Collateral. None of the Collateral constitutes, or is the
Proceeds of, farm products and none of the Collateral has been purchased for, or
will be used by any Debtor primarily for personal, family or household purposes.
Except as set forth on Schedule 3.4 or otherwise notified to the Administrative
Agent pursuant to Sections 4.9, 4.10 or 4.11, respectively:
          (a) none of the account debtors or other persons obligated on any of
the Collateral of such Debtor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal or state statute or rule in respect of
such Collateral of the type described in Section 4.11(a);
          (b) such Debtor holds no commercial tort claims;
          (c) such Debtor holds no interest in, title to or power to transfer,
any Patents, Trademarks or Copyrights;
          (d) such Debtor holds no interest in, title to or power to transfer
any Intellectual Property that is registered or for which an application has
been filed in the United States Patent and Trademark Office or the United States
Copyright Office;

-9-



--------------------------------------------------------------------------------



 



          (e) such Debtor owns no vessels or aircraft.
     3.5 Investment Property, Chattel Paper, and Instruments.
          (a) Each Debtor is the legal and beneficial owner of the Pledged
Equity as set forth on Schedule 3.5(a). The Pledged Equity has been duly
authorized, validly issued and is fully paid and non-assessable and is not
subject to the rights of any person to acquire such Pledged Equity, and none of
the Pledged Equity constitutes margin stock (within the meaning of Regulation U
issued by the FRB). Except as set forth on Schedule 3.5(a), the Pledged Equity
constitutes all of the issued and outstanding shares of stock or other equity
interests of each of the respective issuers thereof and no such issuer has any
obligation to issue any additional shares of stock or other equity interests or
rights or options thereto.
          (b) Except for filings contemplated by this Agreement and as may be
required in connection with any disposition of any portion of the Pledged Equity
by laws affecting the offering and sale of securities generally, no consent of
any Person and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
Governmental Authority is required in connection with (i) the execution,
delivery, performance, validity or enforceability of this Agreement, (ii) the
perfection or maintenance of the security interest created hereby (including the
first priority nature thereof), or (iii) the exercise by the Administrative
Agent of the rights provided for in this Agreement.
          (c) Each of the Instruments and Chattel Paper pledged by such Debtor
hereunder constitutes the legal, valid and binding obligation of the obligor
with respect thereto, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general principles of equity. Schedule 3.5(c) lists all of the
Instruments issued to or held by each Debtor as of the Closing Date.
          (d) Such Debtor is the record and beneficial owner of, and has good
title to the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and other Permitted Liens.
     3.6 Receivables.
          (a) No amount payable to such Debtor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent to the extent required by Section 5.
          (b) The amounts represented by such Debtor to the Secured Parties from
time to time as owing to such Debtor in respect of the Receivables will at such
times be accurate in all material respects.
          (c) All Receivables of such Debtor existing on the Closing Date arise
from bona fide sales or leases by such Debtor of goods and services.

-10-



--------------------------------------------------------------------------------



 



     3.7 Intellectual Property.
          (a) Schedule 3.7 lists all Intellectual Property necessary for the
conduct of such Debtor’s business as currently conducted that is owned by such
Debtor in its own name on the date hereof.
          (b) On the date hereof, all material Intellectual Property of such
Debtor described on Schedule 3.7 is valid, subsisting, unexpired and
enforceable, has not been abandoned and does not infringe the intellectual
property rights of any other Person in any material respect.
          (c) Except as set forth in Schedule 3.7, on the date hereof, none of
such Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Debtor is the licensor or franchisor.
          (d) No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Debtor’s rights in, any such Intellectual Property in any respect that
could reasonably be expected to have a Material Adverse Effect.
     3.8 Rigs. Except as set forth in Section 6.18 of the Credit Agreement, on
the Closing Date, the certificates of title shall have been endorsed and
delivered to the Administrative Agent for all Rigs owned by all Debtors as of
such date in respect of which applicable Law requires the issuance of a
certificate of title for such owned Rigs. The aggregate book value of all Rigs
acquired and owned by all Debtors after the Closing Date in respect of which
applicable Law requires the issuance of a certificate of title for such owned
Rigs, and as to which the relevant certificates of title have not been endorsed
and delivered to the Administrative Agent, shall be less than $5,000,000.
Schedule 3.8 lists all states in which a Rig owned by a Debtor is located as of
the Closing Date, where applicable Law requires the issuance of a certificate of
title for such owned Rig.
     3.9 Bank Accounts. Schedule 3.9 lists all Deposit Accounts, Securities
Accounts, commodities accounts and other bank accounts maintained by or for the
benefit of any Debtor as of the Closing Date with any bank or financial
institution together with the outstanding balance in such Deposit Account,
Securities Account and other bank account as of the Closing Date.
SECTION 4.
COVENANTS AND AGREEMENTS
Each Debtor covenants and agrees with the Administrative Agent and the holders
of the Secured Obligations that, from and after the date of this Agreement until
this Agreement terminates in accordance with Section 7.13(a):
     4.1 Covenants in Credit Agreement. Such Debtor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Debtor or any of its Subsidiaries.

-11-



--------------------------------------------------------------------------------



 



     4.2 Maintenance of Insurance. Such Debtor will comply with the provisions
of the Credit Agreement governing the maintenance of insurance for any of its
assets constituting Collateral. All policies representing liability insurance of
the Debtors shall name the Administrative Agent as additional insured in a form
reasonably satisfactory to the Administrative Agent and all policies
representing casualty insurance of the Debtors insuring Collateral shall name
the Administrative Agent as loss payee in a form reasonably satisfactory to the
Administrative Agent.
     4.3 Maintenance of Perfected Security Interest; Further Documentation;
Filing Authorization; Further Assurances; Power of Attorney.
          (a) Such Debtor shall maintain the security interest created by this
Agreement as a perfected first priority security interest prior to all other
Liens other than Permitted Prior Liens (and subject to the limitations on
perfection and method of perfection provided in Section 5) and shall defend such
security interest against the claims and demands of all Persons whomsoever.
          (b) Such Debtor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Debtor and such other reports in connection with the Collateral
as the Administrative Agent may reasonably request, all in reasonable detail.
          (c) Subject in each case to Section 5, each Debtor further agrees to
take any other action reasonably requested by the Administrative Agent to insure
the attachment, perfection and priority of, and the ability of the
Administrative Agent to enforce, the security interest in any and all of the
Collateral including, without limitation, (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC, to the extent, if any, that any Debtor’s signature thereon is required
therefor; (ii) causing the Administrative Agent’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the
Administrative Agent to enforce, the security interest in such Collateral;
(iii) complying with any provision of any statute, regulation or treaty of the
United States or any other country as to any Collateral if compliance with such
provision is a condition to the attachment, perfection or priority of, or the
ability of the Administrative Agent to enforce, the security interest in such
Collateral; and (iv) taking all actions required by the UCC or by other law, as
applicable in any relevant Uniform Commercial Code jurisdiction, or by other law
as applicable in any foreign jurisdiction.
          (d) Each Debtor hereby irrevocably authorizes the Administrative Agent
at any time and from time to time to file in any jurisdiction in which the
Uniform Commercial Code has been adopted any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of each
Debtor or words of similar effect, or (ii) as being of an equal or lesser scope
or with greater detail, and (b) contain any other information required by the
UCC for the sufficiency or filing office acceptance of any initial financing
statement or amendment. Each Debtor agrees to furnish any such information to
the Administrative Agent promptly upon request. Each Debtor also ratifies its
authorization for the Administrative Agent

-12-



--------------------------------------------------------------------------------



 



to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof and
in respect of this Agreement.
          (e) During the existence of an Event of Default,
          (i) At Administrative Agent’s request, each Debtor shall take any
actions reasonably requested by Administrative Agent with respect to such Event
of Default, including diligently endeavoring to cure any material defect
existing or claimed with respect to any Collateral, and taking all reasonably
necessary and desirable steps for the defense of any legal proceedings affecting
any Collateral, including the employment of counsel, the prosecution or defense
of litigation, and the release or discharge of all adverse claims;
          (ii) Administrative Agent, whether or not named as a party to any
legal proceedings, is authorized to take any additional steps as Administrative
Agent deems necessary or desirable for the defense of any such legal proceedings
or the protection of the validity or priority of this Agreement and the liens,
security interests, and assignments created hereunder, including the employment
of independent counsel, the prosecution or defense of litigation, the compromise
or discharge of any adverse claims made with respect to any Collateral and the
payment or removal of prior liens or security interests, and the reasonable
expenses of Administrative Agent in taking such action shall be paid by the
Debtors; and
          (iii) Each Debtor agrees that, if such Debtor fails to perform under
this Agreement or any other Loan Document, Administrative Agent may, but shall
not be obligated to, perform such Debtor’s obligations under this Agreement or
such other Loan Document, and any reasonable expenses incurred by Administrative
Agent in performing such Debtor’s obligations shall be paid by such Debtor. Any
such performance by Administrative Agent may be made by Administrative Agent in
reasonable reliance on any statement, invoice, or claim, without inquiry into
the validity or accuracy thereof. The amount and nature of any expense of
Administrative Agent hereunder shall be conclusively established by a
certificate of any officer of Administrative Agent absent manifest error.
          (f) Debtor irrevocably appoints Administrative Agent as Debtor’s
attorney in fact, with full authority to act during the existence of an Event of
Default for Debtor and in the name of Debtor, to take any action and execute any
agreement which Administrative Agent deems necessary or advisable to accomplish
the purposes of this Agreement, including the matters that Administrative Agent
is expressly authorized to take pursuant to this Agreement (including the
matters described in paragraph (c) above), and instituting proceedings
Administrative Agent deems necessary or desirable to enforce the rights of
Administrative Agent with respect to this Agreement.
     4.4 Changes in Name, etc. Such Debtor will not, except upon 10 days’ prior
written notice to the Administrative Agent (or such shorter period as may be
agreed to by the Administrative Agent in its sole discretion) and the taking of
all actions and the execution of all documents reasonably requested by the
Administrative Agent to maintain the validity, perfection

-13-



--------------------------------------------------------------------------------



 



and priority of the security interests provided for herein: (a) change its type
of organization, jurisdiction of organization or other legal structure from that
referred to in Section 3.3, (b) change its organizational number if it has one,
or (c) change its name.
     4.5 Delivery of Instruments, Chattel Paper, and Documents. If any amount
payable under or in connection with any of the Collateral is or becomes
evidenced by any Instrument or Chattel Paper, such Instrument or Chattel Paper
shall, to the extent required by Section 5, be immediately delivered to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement. If
any goods are or become covered by a negotiable Document, such Document shall,
to the extent required by Section 5, be immediately delivered to the
Administrative Agent to be held as Collateral pursuant to this Agreement.
     4.6 Investment Property. With respect to Investment Property (other than
Excluded Stock) and Pledged Equity:
          (a) If any Debtor shall at any time hold or acquire any Pledged Equity
which consists of certificated securities, whether as a stock split, stock
dividend, or other distribution with respect to Pledged Equity, or otherwise,
such Debtor shall promptly, and in any event within thirty (30) days after
receipt thereof, deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify. If any Pledged Equity now
owned or hereafter acquired by any Debtor consists of uncertificated securities
and is issued to such Debtor or its nominee directly by the issuer thereof, such
Debtor shall immediately notify the Administrative Agent thereof, and shall take
any actions reasonably requested by the Administrative Agent to enable the
Administrative Agent to obtain “control” (within the meaning of Section 8-106 of
the UCC) with respect thereto. If any Pledged Equity, whether certificated
securities or uncertificated securities, or other Investment Property (including
Securities Accounts and commodities accounts) now or hereafter acquired by any
Debtor is held or acquired by such Debtor or its nominee through a securities
intermediary or commodity intermediary, such Debtor shall immediately notify the
Administrative Agent thereof and shall take any actions reasonably requested by
the Administrative Agent to enable the Administrative Agent to obtain “control”
(within the meaning of Section 8-106 and/or Section 9-106 of the UCC, as
applicable) with respect thereto, including the execution of Control Agreements
reasonably acceptable to the Administrative Agent. To the extent that the
Administrative Agent has the right pursuant to the foregoing to give entitlement
orders or instructions or directions to any issuer, securities intermediary or
commodity intermediary or to withhold its consent to the exercise of any
withdrawal or dealing rights by any Debtor, the Administrative Agent agrees with
each Debtor that the Administrative Agent shall not give any such entitlement
orders or instructions or directions to any such issuer, securities intermediary
or commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Debtor, unless an Event of Default has
occurred and is continuing.
          (b) So long as no Event of Default has occurred and is continuing,
each Debtor shall be entitled:

-14-



--------------------------------------------------------------------------------



 



          (i) to exercise, in a manner not inconsistent with the terms hereof,
the voting power with respect to the Pledged Equity of such Debtor, and for that
purpose the Administrative Agent shall (if any Pledged Equity shall be
registered in the name of the Administrative Agent or its nominee) execute or
cause to be executed from time to time, at the expense of the Borrower, such
proxies or other instruments in favor of such Debtor or its nominee, in such
form and for such purposes as shall be reasonably requested by such Debtor, to
enable it to exercise such voting power with respect to the Pledged Equity; and
          (ii) except as otherwise provided herein or in the Credit Agreement,
to receive and retain for its own account any and all payments, proceeds,
dividends, distributions, property, assets, or rights to the extent such are
permitted pursuant to the terms of the Credit Agreement, other than (x) stock or
liquidating dividends or (y) other dividends or other amounts payable under or
in connection with any recapitalization, restructuring, or other non-ordinary
course event (the dividends and amounts in this clause (y) being “Extraordinary
Payments”), paid, issued or distributed from time to time in respect of the
Pledged Equity. During the continuation of an Event of Default, if any
Extraordinary Payment is paid or payable, then such sum shall be paid by each
such Debtor to the Administrative Agent promptly, and in any event within ten
(10) Business Days after receipt thereof, to be held by the Administrative Agent
as additional collateral hereunder.
          (c) Upon the occurrence and during the continuance of any Event of
Default, all rights of each Debtor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 4.6(b) and to receive the payments, proceeds,
dividends, distributions, property, assets, or rights that the Debtor would
otherwise be authorized to receive and retain pursuant to Section 4.6(b) shall
cease, and thereupon the Administrative Agent shall be entitled to exercise all
voting power with respect to the Pledged Equity and to receive and retain, as
additional collateral hereunder, any and all payments, proceeds, dividends,
distributions, property, assets, or rights at any time declared or paid upon any
of the Pledged Equity during such an Event of Default and otherwise to act with
respect to the Pledged Equity as outright owner thereof.
          (d) All payments, proceeds, dividends, distributions, property,
assets, instruments or rights that are received by each Debtor contrary to the
provisions of this Section 4.6 shall be received and held in trust for the
benefit of the Administrative Agent, shall be segregated by each Debtor from
other funds of such Debtor and shall be forthwith paid over to the
Administrative Agent as Pledged Equity in the same form as so received (with any
necessary endorsement).
          (e) If such Debtor is an issuer of Pledged Equity, such Debtor agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Equity issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will comply with instructions received by it
pursuant to the terms of Section 4.6(f) with respect to the Pledged Equity
issued by it. In addition, if any such Debtor is a partnership or a limited
liability company, such Debtor (i) confirms that none of the terms of any equity
interest issued by it provides that such equity interest is a “security” within
the meaning of the UCC, (ii) agrees that it

-15-



--------------------------------------------------------------------------------



 



will take no action to cause or permit any such equity interest to become a
security, (iii) agrees that it will not issue any certificate representing any
such equity interest and (iv) agrees that if, notwithstanding the foregoing, any
such equity interest shall be or become a security, such Debtor will (and the
Debtor that holds such equity interest hereby instructs such issuing Debtor to)
comply with reasonable instructions originated by the Administrative Agent
without further consent by such Debtor.
          (f) Each Debtor hereby authorizes and instructs each issuer of any
Pledged Equity pledged by such Debtor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Debtor, and each Debtor agrees that each such
issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Equity directly to the Administrative Agent.
     4.7 Deposit Accounts. (a) For each Deposit Account listed on Schedule 3.9
that has a balance of $5,000,000 or more as of the Closing Date (other than
Deposit Accounts maintained with the Administrative Agent, trust accounts and
payroll accounts), the Debtor maintaining such Deposit Account will take any
actions requested by the Administrative Agent to enable the Administrative Agent
to obtain “control” (within the meaning of Section 9-104 of the UCC) with
respect thereto, including the execution of Control Agreements reasonably
acceptable to the Administrative Agent.
          (b) For each Deposit Account created by a Debtor after Closing Date,
the Debtor creating and maintaining such Deposit Account shall provide 10 days
written notice (or such lesser period as the Administrative Agent may agree) to
the Administrative Agent prior to the creation of such Deposit Account and, if
at the time of its creation, such Deposit Account has a balance of $5,000,000 or
more, take any actions requested by the Administrative Agent to enable the
Administrative Agent to obtain “control” (within the meaning of Section 9-104 of
the UCC) with respect thereto, including the execution of Control Agreements
reasonably acceptable to the Administrative Agent.
          (c) Notwithstanding the foregoing, (i) if the collective balance of
any Deposit Accounts not subject to the Administrative Agent’s “control” at any
time equals or exceeds $10,000,000, then the Debtors maintaining such Deposit
Accounts shall take such action as is necessary to enable the Administrative
Agent to obtain “control” with respect to such Deposit Accounts, including the
execution of Control Agreements reasonably acceptable to the Administrative
Agent, such that, after giving effect thereto, the collective balance of all
such Deposit Accounts not subject to the Administrative Agent’s “control” is
less than $10,000,000 and (ii) the Administrative Agent agrees with each Debtor
that the Administrative Agent will not give any instructions to a depositary
bank directing the disposition of funds from time to time credited to any
Deposit Account or withhold any withdrawal rights from any Debtor, unless an
Event of Default has occurred and is continuing.
     4.8 Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles. No Debtor will, without the Administrative Agent’s prior written
consent (which

-16-



--------------------------------------------------------------------------------



 



consent shall not be unreasonably withheld or delayed): (a) compromise or grant
any extension of the time of payment of any of the Collateral consisting of
Receivables, Chattel Paper, Instruments or payment intangibles, (b) settle the
same for less than the full amount thereof, (c) release, wholly or partly, any
obligor liable for the payment thereof or (d) allow any credit or discount
whatsoever thereon; provided, that so long as no Event of Default has occurred
and is continuing, this Section 4.8 shall not restrict any extensions, credits,
discounts, compromises or settlements granted or made by any Debtor in the
ordinary course of such Debtor’s business and consistent with such prudent
practices used in industries that are the same as or similar to those in which
such Debtor is engaged.
     4.9 Intellectual Property. With respect to Intellectual Property:
          (a) Such Debtor (either itself or through licensees) will (i) continue
to use each Trademark necessary to the conduct of its business in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) use such Trademark with the appropriate notice of registration and
substantially all other notices and legends required by applicable Laws,
(iii) not knowingly adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (iv) not (and not
knowingly permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark necessary to the conduct of its
business may become invalidated or impaired in any way;
          (b) Such Debtor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any Patent necessary for the conduct of its
business may become forfeited, abandoned or dedicated to the public;
          (c) Such Debtor (either itself or through licensees) (i) will employ
each Copyright necessary for the conduct of its business and (ii) will not (and
will not knowingly permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any material portion of such Copyrights may
become invalidated or otherwise impaired. Such Debtor will not (either itself or
through licensees) do any act whereby any material portion of such Copyrights
may fall into the public domain;
          (d) Such Debtor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property necessary for the conduct of
its business to materially infringe the intellectual property rights of any
other Person;
          (e) Such Debtor will notify the Agents and the Lenders immediately if
it knows, or has reason to know, that any application or registration relating
to any Intellectual Property necessary for the conduct of its business may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office) regarding such
Debtor’s ownership of, or the validity of, any such Intellectual Property or
such Debtor’s right to register the same or to own and maintain the same;

-17-



--------------------------------------------------------------------------------



 



          (f) Whenever such Debtor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property necessary for the conduct of its business with the
United States Patent and Trademark Office, the United States Copyright Office,
such Debtor shall report such filing to the Administrative Agent within 30 days
after the date on which such filing occurs. Upon request of the Administrative
Agent, such Debtor shall promptly execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the security interest granted hereunder
to the Administrative Agent for the benefit of the holders of the Secured
Obligations in any Copyright, Patent or Trademark necessary for the conduct of
its business and the goodwill and general intangibles of such Debtor relating
thereto or represented thereby;
          (g) Such Debtor will take commercially reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office and the United States Copyright Office, to maintain and
pursue each application relating to any Intellectual Property necessary for the
conduct of its business (and to obtain the relevant registration) and to
maintain each registration of such Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability; and
          (h) In the event that any Intellectual Property necessary for the
conduct of its business is infringed, misappropriated or diluted by a third
party, such Debtor shall (i) take such actions as such Debtor shall reasonably
deem appropriate under the circumstances to protect such Intellectual Property
and (ii) if such Intellectual Property is of material economic value, promptly
notify the Administrative Agent after it learns thereof and take such actions as
such Debtor shall reasonably deem appropriate under the circumstances, including
filing suit for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for infringement,
misappropriation or dilution.
     4.10 Rigs. With respect to any Rig now or hereafter owned by a Debtor and
with respect to which a certificate of title has been issued, such Debtor agrees
to take such action (or cause its Subsidiaries to take such action), including
endorsing certificates of title or executing applications for transfer of title,
as is reasonably required by the Administrative Agent to enable it to properly
perfect and protect its Lien on such Rigs and to transfer the same.
     4.11 Actions With Respect to Certain Collateral.
          (a) If any of the account debtors or other Persons obligated on any of
the Receivables, Chattel Paper, Instruments or payment intangibles with a value
in excess of $5,000,000, or on any Contract with a value in excess of $5,000,000
in any twelve month period, is or becomes a governmental authority subject to
the Federal Assignment of Claims Act or like federal or state statute or rule in
respect of such Collateral, Debtor shall promptly (i) notify the Administrative
Agent in a writing signed by such Debtor that such account debtor or other
Person obligated on such Collateral is a Governmental Authority subject to the
Federal Assignment of Claims Act or like federal or state statute or rule and
(ii) take all actions reasonably required by the Administrative Agent to insure
the attachment, perfection or priority of, or the ability of the Administrative
Agent to enforce, the security interest in such Collateral.

-18-



--------------------------------------------------------------------------------



 



          (b) If any Debtor shall at any time hold or acquire a commercial tort
claim with a value in excess of $5,000,000, such Debtor shall promptly notify
the Administrative Agent in a writing signed by such Debtor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Security Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, any
such security interest in commercial tort claims shall, prior to the occurrence
of an Event of Default (and after the occurrence of an Event of Default unless
the Administrative Agent has demanded the attachment of such security interest
thereto), not be required to attach to the extent the value of any such
commercial tort claim does not exceed $5,000,000.
          (c) If any Debtor shall at any time hold or acquire any vessel,
aircraft, aircraft engines, or aircraft propellers, such Debtor shall promptly
notify the Administrative Agent in a writing signed by such Debtor, and shall
take all actions reasonably requested by the Administrative Agent to insure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, a security interest therein. Notwithstanding the foregoing, no
security interest in any aircraft, aircraft engines, or aircraft propellers,
shall be required to be perfected prior to the occurrence of an Event of Default
(and after the occurrence of an Event of Default unless the Administrative Agent
has demanded the perfection of such security interest thereto).
          (d) If any goods that constitute Collateral with a value in excess of
$5,000,000 are at any time in the possession of a bailee, the applicable Debtor
or Debtors shall promptly notify the Administrative Agent thereof and, if
requested by the Administrative Agent, shall promptly use all commercially
reasonable efforts to obtain a landlord’s agreement from such bailee, or a
similar agreement in form and substance reasonably satisfactory to the
Administrative Agent.
SECTION 5.
LIMITATION ON PERFECTION OF SECURITY INTEREST
     5.1 Chattel Paper and Instruments. The perfection of the security interest
granted in Section 2 above in, respectively, Chattel Paper (whether tangible or
electronic) and Instruments will, prior to the occurrence of an Event of Default
(and after the occurrence of an Event of Default unless the Administrative Agent
has required that further actions are taken with respect to the perfection
thereof), be effected solely by filing an appropriate financing statement under
the applicable Uniform Commercial Code so long as (a) with respect to all
Chattel Paper and Instruments, the aggregate face amount of all such Chattel
Paper and Instruments does not exceed $10,000,000 and (b) with respect to any
individual Chattel Paper or Instrument, the face amount thereof does not exceed
$5,000,000. Notwithstanding the foregoing, if no Event of Default exists, then
upon the request of any Debtor the Administrative Agent shall deliver any
Chattel Paper or Instrument in its possession to that Debtor if that Debtor
requires possession in order to collect such Chattel Paper or Instrument.
     5.2 Documents. The perfection of the security interest granted in Section 2
above in Documents will, prior to the occurrence of an Event of Default (and
after the occurrence of an

-19-



--------------------------------------------------------------------------------



 



Event of Default unless the Administrative Agent has required that further
actions are taken with respect to the perfection thereof), be effected solely by
filing an appropriate financing statement under the applicable Uniform
Commercial Code so long as (a) the aggregate value of the goods covered by all
such Documents does not exceed $10,000,000 and (b) the value of the goods
covered by any individual Document does not exceed $5,000,000.
     5.3 Letter of Credit Rights. The perfection of the security interest
granted in Section 2 above in Letter-of-Credit Rights will be required only with
respect to (a) solely following the occurrence of an Event of Default and
request by the Administrative Agent, any individual Letter-of-Credit Right the
face amount of which exceeds $5,000,000 and (b) any Letter of Credit Rights
constituting Supporting Obligations.
     5.4 Fixtures. The perfection of the security interest granted in Section 2
above in Fixtures will, prior to the occurrence of an Event of Default (and
after the occurrence of an Event of Default unless the Administrative Agent has
required that further actions are taken with respect to the perfection thereof),
be effected solely by filing an appropriate financing statement with the
appropriate Secretary of State under the applicable Uniform Commercial Code.
     5.5 Vehicles; Mobile Goods. The perfection of the security interest granted
in Section 2 above in any motor vehicle or individual mobile good (other than
aircraft acquired after the Closing Date or if required after an Event of
Default, vessels and Rigs) for which perfection must be effected by a means
other than the filing of an appropriate financing statement under the applicable
Uniform Commercial Code, shall not be required.
SECTION 6.
REMEDIAL PROVISIONS
During the existence of an Event of Default, the Administrative Agent may, at
the Administrative Agent’s option, exercise one or more of the remedies
specified elsewhere in this Agreement or the following remedies:
     6.1 General Interim Remedies.
          (a) To the extent permitted by Law, the Administrative Agent may
exercise all the rights and remedies of a secured party under the UCC.
          (b) The Administrative Agent may prosecute actions in equity or at law
for the specific performance of any covenant or agreement herein contained or in
aid of the execution of any power herein granted or for the enforcement of any
other appropriate legal or equitable remedy.
          (c) The Administrative Agent may require any Debtor to promptly
assemble any tangible Collateral of such Debtor and make it available to the
Administrative Agent at a place to be designated by the Administrative Agent.
The Administrative Agent may occupy any premises owned or leased by any Debtor
where the Collateral is assembled for a reasonable period in order to effectuate
the Administrative Agent’s rights and remedies hereunder or under law, without
obligation to any Debtor with respect to such occupation.

-20-



--------------------------------------------------------------------------------



 



     6.2 Receivables, Chattel Paper, Instruments and Payment Intangibles. During
the existence of an Event of Default, the Administrative Agent may establish
Collateral Accounts for the purpose of collecting the payments due to the
Debtors under any Contracts or otherwise with respect to the Receivables,
Chattel Paper, Instruments and/or payment intangibles and holding the proceeds
thereof, and may, or may direct the Debtors to, instruct all makers and/or all
obligors with respect thereto to make all payments with respect to such
Collateral directly to the Administrative Agent for deposit into such Collateral
Account. After such direction to the Debtors, all payments, whether of
principal, interest, or other amounts, under any Contracts or otherwise with
respect to the Receivables, Chattel Paper, Instruments and/or payment
intangibles shall be directed to such Collateral Accounts until such direction
is revoked in writing by the Administrative Agent. All such payments which may
from time to time come into the possession of any Debtor shall be held in trust
for the Administrative Agent, segregated from the other funds of such Debtor,
and delivered to the Administrative Agent immediately in the form received with
any necessary endorsement for deposit into such Collateral Account, such
delivery in no event to be later than one Business Day after receipt thereof by
the applicable Debtor. Each Debtor agrees to execute any documents reasonably
requested by the Administrative Agent to create any Collateral Account and
pledge it to the Administrative Agent. In connection with the foregoing, the
Administrative Agent shall have the right at any time during the existence of an
Event of Default to take any of the following actions, in the Administrative
Agent’s own name or in the name of the applicable Debtor: compromise or extend
the time for payment of any payments due with respect to any Instrument or
Chattel Paper upon such terms as the Administrative Agent may reasonably
determine; endorse the name of the applicable Debtor, on checks, instruments, or
other evidences of payment with respect to any such Collateral; make written or
verbal requests for verification of amount owing on any such Collateral from the
maker thereof or obligor thereunder; open mail addressed to such Debtor which
the Administrative Agent reasonably believes relates to any such Collateral,
and, to the extent of checks or other payments with respect to any such
Collateral, dispose of same in accordance with this Agreement; take action in
the Administrative Agent’s name or the applicable Debtor’s name, to enforce
collection; and take all other action necessary to carry out this Agreement and
give effect to the Administrative Agent’s rights hereunder. Costs and expenses
incurred by the Administrative Agent in collection and enforcement of amounts
owed under any Contracts or otherwise with respect to the Receivables, Chattel
Paper, Instruments and/or payment intangibles, including attorneys’ fees and
out-of-pocket expenses, shall be reimbursed by the applicable Debtor to the
Administrative Agent on demand. If at any time no Event of Default exists, then
upon request of the Borrower the Administrative Agent shall promptly revoke any
instructions to account debtors to make payment to the Collateral Accounts and
shall pay the amounts in the Collateral Accounts to the Debtors as their
interests may appear.
     6.3 Contracts. During the existence of an Event of Default, the
Administrative Agent may, at its option, exercise one or more of the following
remedies with respect to the Contracts that constitute Collateral:
          (a) (i) take any action permitted under Section 6.2 and (ii) in the
place and stead of the applicable Debtor, exercise any other rights of such
Debtor under the Contracts in accordance with the terms thereof. Without
limitation of the foregoing, each Debtor agrees that under the foregoing
circumstances, the Administrative Agent may give notices, consents and demands
and make elections under the Contracts, modify or waive the terms of the
Contracts and

-21-



--------------------------------------------------------------------------------



 



enforce the Contracts, in each case, to the same extent and on the same terms as
such Debtor might have done in accordance with the terms of such Contracts and
applicable Law. It is understood and agreed that notwithstanding the exercise of
such rights and/or the taking or such actions by the Administrative Agent, such
Debtor shall remain liable for performance of its obligations under the
Contracts; and
          (b) upon receipt by the Administrative Agent of notice from any
counterparty to any Contract of such Person’s intent to terminate such Contract,
the Administrative Agent shall be entitled to (i) cure or cause to be cured the
condition giving rise to such Person’s right of termination of such Contract, or
(ii) acquire and assume (or assign and cause the assumption by a third party of)
the rights and obligations of the applicable Debtor under such Contract.
     6.4 Pledged Equity.
          (a) Each Debtor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Debtor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
          (b) Each Debtor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Equity pursuant to this
Section 6.4 valid and binding and in compliance with any and all other
applicable Laws; provided that, notwithstanding the foregoing, each Debtor
agrees to use its best efforts to obtain all Affiliate consents and approvals
and cause to be done all such other acts by any Affiliate as may be necessary to
make such sale or sales of all or any portion of the Pledged Equity pursuant to
this Section 6.4 valid and binding and in compliance with any and all other
applicable Laws. Each Debtor further agrees that a breach of any of the
covenants contained in this Section 6.4 will cause irreparable injury to the
Administrative Agent and the holders of the Secured Obligations, that the
Administrative Agent and the holders of the Secured Obligations have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.4 shall be specifically enforceable
against such Debtor, and such Debtor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred.

-22-



--------------------------------------------------------------------------------



 



     6.5 Foreclosure.
          (a) The Administrative Agent may foreclose on the Collateral in any
manner permitted by the courts of or in the State of New York or the
jurisdiction in which any Collateral is located. If the Administrative Agent
should institute a suit for the collection of the Secured Obligations and for
the foreclosure of this Agreement, the Administrative Agent may at any time
before the entry of a final judgment dismiss the same, and take any other action
permitted by this Agreement.
          (b) To the extent permitted by law, the Administrative Agent may
exercise all the foreclosure rights and remedies of a secured party under the
UCC. In connection therewith, the Administrative Agent may sell any Collateral
at public or private sale, at the office of the Administrative Agent or
elsewhere, for cash or credit and upon such other terms as the Administrative
Agent deems commercially reasonable. The Administrative Agent may sell any
Collateral at one or more sales, and the security interest granted hereunder
shall remain in effect as to the unsold portion of the Collateral. Each Debtor
agrees that to the extent permitted by law such sales may be made without
notice. If notice is required by law, each Debtor hereby deems ten days advance
notice of the time and place of any public or private sale reasonable
notification, recognizing that if any portion of the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, shorter notice may be reasonable. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any sale by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was adjourned. In the
event that any sale hereunder is not completed or is defective in the opinion of
the Administrative Agent, the Administrative Agent shall have the right to cause
subsequent sales to be made hereunder. Any statements of fact or other recitals
made in any bill of sale, assignment, or other document representing any sale
hereunder, including statements relating to the occurrence of an Event of
Default, acceleration of the Secured Obligations, notice of the sale, the time,
place, and terms of the sale, and other actions taken by the Administrative
Agent in relation to the sale may be conclusively relied upon by the purchaser
at any sale hereunder. The Administrative Agent may delegate to any agent the
performance of any acts in connection with any sale hereunder, including the
sending of notices and the conduct of the sale.
     6.6 Application of Proceeds.
          (a) Unless otherwise specified herein, any cash proceeds received by
the Administrative Agent from the sale of, collection of, or other realization
upon any part of the Collateral or any other amounts received by the
Administrative Agent hereunder may be, at the reasonable discretion of the
Administrative Agent (i) held by the Administrative Agent in one or more
Collateral Accounts as cash collateral for the Secured Obligations or
(ii) applied to the Secured Obligations.
          (b) Amounts applied to the Secured Obligations shall be applied in the
following order:

-23-



--------------------------------------------------------------------------------



 



      First, to the payment of the costs and expenses of exercising the
Administrative Agent’s rights hereunder, whether expressly provided for herein
or otherwise; and
          Second, to the payment of the Secured Obligations in the order set
forth in Section 8.03 of the Credit Agreement.
Any surplus cash collateral or cash proceeds held by the Administrative Agent
after payment in full of the Secured Obligations and the termination of any
commitments of the Administrative Agent to any Debtor shall be paid over to such
Debtor or to whomever may be lawfully entitled to receive such surplus.
     6.7 Waiver of Certain Rights. To the full extent each Debtor may do so,
such Debtor shall not insist upon, plead, claim, or take advantage of any law
providing for any appraisement, valuation, stay, extension, or redemption, and
such Debtor hereby waives and releases the same, and all rights to a marshaling
of the assets of such Debtor, including the Collateral of such Debtor, or to a
sale in inverse order of alienation in the event of foreclosure of the liens and
security interests hereby created. Such Debtor shall not assert any right under
any law pertaining to the marshaling of assets, sale in inverse order of
alienation, the administration of estates of decedents or other matters whatever
to defeat, reduce, or affect the right of the Administrative Agent under the
terms of this Agreement.
     6.8 Remedies Cumulative. The Administrative Agent’s remedies under this
Agreement and the Loan Documents to which any Debtor is a party shall be
cumulative, and no delay in enforcing this Agreement and the Loan Documents to
which any Debtor is a party shall act as a waiver of the Administrative Agent’s
rights hereunder.
     6.9 Reinstatement. The obligations of each Debtor under this Agreement
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Secured Obligations is rescinded or
otherwise must be restored or returned by the Administrative Agent upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Debtor
or any other obligor or otherwise, all as though such payment had not been made.
SECTION 7.
MISCELLANEOUS
     7.1 Amendments. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement. No consent of any Hedge Bank or any Cash
Management Bank (except in such Person’s capacity as a Lender, if applicable)
shall be required for any waiver, amendment, supplement or other modification to
this Agreement.
     7.2 Notices. All notices, requests and demands to or upon the
Administrative Agent hereunder shall be in writing and effected in the manner
provided for in Section 10.02 of the Credit Agreement. All notices, requests and
demands hereunder to any Debtor shall be in writing and given to it at its
address or telecopy number set forth in Annex II attached hereto or at such
other address in the United States as may be specified by such Debtor in a
written notice delivered to the Administrative Agent in accordance with
Section 10.02 of the Credit Agreement.

-24-



--------------------------------------------------------------------------------



 



     7.3 No Waiver by Course of Conduct; Cumulative Remedies; No Duty. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent would otherwise have on
any future occasion. The rights and remedies provided herein and in the other
Loan Documents are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law. The powers
conferred on Administrative Agent under this Agreement are solely to protect
Administrative Agent’s rights under this Agreement and shall not impose any duty
upon it to exercise any such powers. Except as elsewhere provided hereunder,
Administrative Agent shall have no duty as to any of the Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to the Collateral.
     7.4 Enforcement Expenses; Indemnification.
          (a) Each Debtor agrees to pay, or reimburse the Administrative Agent
and each holder of the Secured Obligations for, all costs and expenses incurred
in connection with the enforcement, attempted enforcement, exercise, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents to which such Debtor is a party (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all attorney fees.
          (b) Each Debtor agrees to pay, and to indemnify and hold the
Administrative Agent and each holder of the Secured Obligations harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
          (c) Each Debtor agrees to pay, and to indemnify and hold the
Administrative Agent, each holder of the Secured Obligations, and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including the fees, charges
and disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery, enforcement, performance or administration of any
Guaranty, this Agreement, or any Loan Document to which such Debtor is a party,
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

-25-



--------------------------------------------------------------------------------



 



          (d) All amounts due under this Section 7.4 shall be payable upon
demand therefor. The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
     7.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Debtor and shall inure to the benefit of the
Administrative Agent and the holders of the Secured Obligations and their
successors and assigns; provided that no Debtor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.
     7.6 Set-Off. Each Debtor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time upon the occurrence and
during the continuance of any Event of Default, without prior notice to such
Debtor or any other Loan Party, any such notice being waived by such Debtor to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Debtor against any and all Obligations owing to
such Lender under the Credit Agreement, any Guaranty, or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand for payment and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Any such
set-off shall be subject to the notice requirements of Section 10.08 of the
Credit Agreement; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.
     7.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     7.8 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     7.9 Section Headings. The Section headings used in this Agreement are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.
     7.10 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.
     7.11 GOVERNING LAW ETC.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW

-26-



--------------------------------------------------------------------------------



 



YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
          (b) SUBMISSION TO JURISDICTION. EACH DEBTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.2. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
          (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

-27-



--------------------------------------------------------------------------------



 



REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     7.12 Additional Debtors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement after the date hereof pursuant to
Section 6.12 of the Credit Agreement shall become a Debtor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an instrument
in the form of Annex I hereto.
     7.13 Termination; Releases.
          (a) This Security Agreement and the security interest created hereby
shall terminate upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than (A) contingent indemnification obligations
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), at which time the Administrative Agent shall execute and
deliver to the Debtors or the Debtors’ designee, at the Debtors’ expense, all
Uniform Commercial Code termination statements and similar documents which the
Debtors shall reasonably request from time to time to evidence such termination.
Any execution and delivery of termination statements or documents pursuant to
this Section 7.13(a) shall be without recourse to or warranty by the
Administrative Agent.
          (b) Any Debtor other than the Borrower shall automatically be released
from its obligations hereunder and the security interest granted hereby in the
Collateral of such Debtor shall be automatically released in the event that all
the Equity Interests of such Debtor shall be sold, transferred or otherwise
disposed of to a Person other than a Loan Party or a Subsidiary of a Loan Party
in a transaction permitted by the Credit Agreement; provided that, to the extent
required by the Credit Agreement, the Required Lenders or, if required by the
terms of the Credit Agreement, such other requisite number of Lenders, shall
have consented to such sale, transfer or other disposition and the terms of such
consent did not provide otherwise. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Debtor in a transaction permitted by
the Credit Agreement the security interest created hereby in any Collateral that
is so sold, transferred or otherwise disposed of shall automatically terminate
and be released upon the closing of such sale, transfer or other disposition,
and such Collateral shall be sold free and clear of the Lien and security
interest created hereby; provided, however, that such security interest will
continue to attach to all proceeds of such sales or other dispositions. In
connection with any of the foregoing, the Administrative Agent shall deliver to
the Debtors any Collateral then in its possession and shall execute and deliver
to the Debtors or the Debtors’ designee, at the Debtors’ expense, all Uniform
Commercial Code termination statements and similar documents that the Debtors
shall reasonably request from time to time to evidence such termination. Any
execution

-28-



--------------------------------------------------------------------------------



 



and delivery of termination statements or documents pursuant to this
Section 7.13(b) shall be without recourse to or warranty by the Administrative
Agent.
          (c) No consent of any Hedge Bank or any Cash Management Bank (except
in such Person’s capacity as a Lender, if applicable) shall be required for any
release of Collateral or Debtors pursuant to this Section.
          (d) Each Debtor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Administrative Agent subject to such Debtor’s rights
under Section 9-509(d)(2) of the UCC.
[Signature pages follow.]

-29-



--------------------------------------------------------------------------------



 



      EXECUTED as of the date first above written.

            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Alan Tapley         Name:   Alan Tapley        Title:  
Assistant Vice President     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            BASIC ENERGY SERVICES, INC.
BASIC ENERGY SERVICES GP, LLC
ACID SERVICES, LLC
ADMIRAL WELL SERVICE, INC.
BASIC MARINE SERVICES, INC.
CHAPARRAL SERVICE, INC.
JETSTAR ENERGY SERVICES, INC.
JETSTAR HOLDINGS, INC.
JS ACQUISITION LLC
PERMIAN PLAZA, LLC
PLATINUM PRESSURE SERVICES, INC.
SLEDGE DRILLING CORP.
WILDHORSE SERVICES, INC.
XTERRA FISHING & RENTAL TOOLS CO.
      By:   /s/ Kenneth V. Huseman         Kenneth V. Huseman        President
and Chief Executive Officer        BASIC ENERGY SERVICES LP, LLC
      By:   /s/ Jerry Tufly         Jerry Tufly        Sole Manager   

            BASIC ENERGY SERVICES, L.P.  

                By: BASIC ENERGY SERVICES GP, LLC,
       its General Partner

By: BASIC ENERGY SERVICES, INC.,
        its Sole Member
 

            By:   /s/ Kenneth V. Huseman         Kenneth V. Huseman       
President     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            BASIC ESA, INC.
FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC.
HENNESSEY RENTAL TOOLS, INC.
LEBUS OIL FIELD SERVICE CO.
OILWELL FRACTURING SERVICES, INC.
SCH DISPOSAL, L.L.C.
      By:   /s/ Kenneth V. Huseman         Kenneth V. Huseman        President 
      TAYLOR INDUSTRIES, LLC
      By:   /s/ Kenneth V. Huseman         Kenneth V. Huseman        Chief
Executive Officer     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.3
ORGANIZATION & LOCATION INFORMATION

                          Chief Executive Office,     Jurisdiction & Type of    
  Sole Place of Business, or Debtor   Organization   Organizational ID#  
Principal Residence
Basic Energy Services, Inc.
  Delaware corporation    3611854   500 W Illinois, Midland, TX 79701
 
           
Acid Services, LLC
  Kansas limited liability company    2347722   500 W Illinois, Midland, TX
79701
 
           
Admiral Well Service, Inc.
  Texas corporation    0801050244   500 W. Illinois Suite 100, Midland, TX 79701
 
           
Basic Energy Services GP, LLC
  Delaware limited liability company    3611876   500 W Illinois, Midland, TX
79701
 
           
Basic Energy Services LP, LLC
  Delaware limited liability company    3611879   500 W Illinois, Midland, TX
79701
 
           
Basic Energy Services, L.P.
  Delaware limited partnership    2307778   500 W Illinois, Midland, TX 79701
 
           
Basic ESA, Inc.
  Texas corporation    57139400   500 W Illinois, Midland, TX 79701
 
           
Basic Marine Services, Inc.
  Delaware corporation    3917169   500 W Illinois, Midland, TX 79701
 
           
Chaparral Service, Inc.
  New Mexico corporation    642181   500 W Illinois, Midland, TX 79701
 
           
First Energy Services Company
  Delaware corporation    3215172   500 W Illinois, Midland, TX 79701
 
           
Globe Well Service, Inc.
  Texas corporation    46471700   500 W Illinois, Midland, TX 79701
 
           
Hennessey Rental Tools, Inc.
  Oklahoma corporation    1900529237   500 W Illinois, Midland, TX 79701
 
           
JetStar Energy Services, Inc.
  Texas corporation    800481218   500 W Illinois, Midland, TX 79701
 
           
JetStar Holdings, Inc.
  Delaware corporation    3954247   500 W Illinois, Midland, TX 79701
 
           
JS Acquisition LLC
  Delaware corporation    4278935   500 W Illinois, Midland, TX 79701
 
           
LeBus Oil Field Service Co.
  Texas corporation    77931600   500 W Illinois, Midland, TX 79701
 
           
Oilwell Fracturing Services, Inc.
  Oklahoma corporation    1900377946   500 W Illinois, Midland, TX 79701
 
           
Permian Plaza, LLC
  Texas limited liability company    800859993   500 W Illinois, Midland, TX
79701
 
           
Platinum Pressure Services, Inc.
  Texas corporation    0800888088   500 W. Illinois Suite 100, Midland, TX 79701

Schedule 3.3 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



                          Chief Executive Office,     Jurisdiction & Type of    
  Sole Place of Business, or Debtor   Organization   Organizational ID#  
Principal Residence
SCH Disposal, L.L.C.
  Texas limited liability company    704317322   500 W Illinois, Midland, TX
79701
 
           
Sledge Drilling Corp.
  Texas corporation    800575730   500 W Illinois, Midland, TX 79701
 
           
Taylor Industries, LLC
  Texas limited liability company    801259923   500 W Illinois, Midland, TX
79701
 
           
Wildhorse Services, Inc.
  Oklahoma corporation    1900694769   500 W Illinois, Midland, TX 79701
 
           
XTERRA Fishing & Rental Tools Co.
  Texas corporation    158550700   500 W Illinois, Midland, TX 79701

Schedule 3.3 to Security Agreement

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 3.4
CERTAIN COLLATERAL
None.
Schedule 3.4 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.5(A)
PLEDGED EQUITY

                      Pledgor   Pledged Entity   Certificate #   Number & Type
of Shares   Percentage of Shares
Basic Energy Services GP, LLC
  Basic Energy Services, L.P.   N/A   .1% GP interest     100 %
 
                   
Basic Energy Services LP, LLC
  Basic Energy Services, L.P.   N/A   99.9% LP interest     100 %
 
                   
Basic Energy Services, Inc.
  Basic Energy Services GP, LLC    002   1,000 units of membership interest    
100 %
 
                   
Basic Energy Services, Inc.
  Basic Energy Services LP, LLC    002   1,000 units of membership interest    
100 %
 
                   
Basic Energy Services, L.P.
  Basic ESA, Inc.    132   510,000 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  Basic Marine Services, Inc.    2   10 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  Chaparral Service, Inc.    10   13,000 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  First Energy Services Company    29   1,000 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  Globe Well Service, Inc.    21   4,521 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  Hennessey Rental Tools, Inc.    5   500 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  JS Acquisition LLC    001   100 units of membership interest     100 %
 
                   
Basic Energy Services, L.P.
  LeBus Oil Field Service Co.    42   1,000 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  Oilwell Fracturing Services, Inc.    14   38,334 shares of common stock    
100 %
 
                   
Basic Energy Services, L.P.
  Permian Plaza, LLC    1   Membership interest     100 %
 
                   
Basic Energy Services, L.P.
  Platinum Pressure Services, Inc.    12   9,642,862 shares of common stock    
100 %
 
                   
Basic Energy Services, L.P.
  SCH Disposal, L.L.C.    6   Membership interest     100 %
 
                   
Basic Energy Services, L.P.
  Sledge Drilling Corp.    7   650,000 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  Taylor Industries, LLC    1   Membership interest     100 %

Schedule 3.5(a) to Security Agreement

-1-



--------------------------------------------------------------------------------



 



                      Pledgor   Pledged Entity   Certificate #   Number & Type
of Shares   Percentage of Shares
Basic Energy Services, L.P.
  Wildhorse Services, Inc.    10   10,000 shares of common stock     100 %
 
                   
Basic Energy Services, L.P.
  Xterra Fishing & Rental Tools Co.    6   68,000 shares of common stock     100
%
 
                   
JetStar Holdings, Inc.
  JetStar Energy Services, Inc.   C001   100 shares of common stock     100 %
 
                   
JS Acquisition LLC
  Acid Services, LLC    23   Membership interest     100 %
 
                   
JS Acquisition LLC
(successor by merger to JetStar Consolidated Holdings, Inc.)
  JetStar Holdings, Inc.   C002   100 shares of common stock     100 %
 
                   
Platinum Pressure Services, Inc.
  Admiral Well Service, Inc.    2   100 shares of common stock     100 %

Schedule 3.5(a) to Security Agreement

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 3.5(C)
PLEDGED INSTRUMENTS
None.
Schedule 3.5(c) to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.7
INTELLECTUAL PROPERTY

     
Copyrights:
  None.
 
   
Patents:
  None.
 
   
Trademarks:
  Basic
 
  Serial No. 78493425
 
  Date: October 1, 2004
 
   
 
  Jetstar Energy Services
 
  Reg No. 3,367,639
 
  Date: January 15, 2008

Schedule 3.7 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.8
LOCATION OF RIGS
Oklahoma
Utah
Wyoming
Texas (for swab)
Schedule 3.8 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 3.9
BANK ACCOUNTS

                          Depositor   Type of Account   Account Number   Name &
Address of Bank   Balance as of 2/15/11
Basic Energy Services, L.P.
  Intermediate
Depository     4810624083     Bank of America
700 Louisiana, 7th Fl
Houston, TX 77002   $ 0  
Basic Marine Services, Inc.
  Intermediate
Depository     4810624119     Bank of America
700 Louisiana, 7th Fl
Houston, TX 77002   $ 0  
Permian Plaza, LLC
  Intermediate
Depository     488009786918     Bank of America
700 Louisiana, 7th Fl
Houston, TX 77002   $ 0  
Taylor Industries, LLC
  Intermediate
Depository     488029554463     Bank of America
700 Louisiana, 7th Fl
Houston, TX 77002   $ 0  
Taylor Industries, LLC
  Depository     3820838156     Capital One
5718 Westheimer
Houston, TX 77057   $ 0  
Basic Energy Services, L.P.
  Tax-Free
Obligations Fund   CSP011142   Comerica Bank
201 W. Fort St., Mail Code 3089
Detroit, MI 48226   $ 1,015,077.31  
Basic Energy Services, L.P.
  Municipal Reserves     5S500A03     Bank of America
700 Louisiana, 7th Fl
Houston, TX 77002   $ 1,937,862.80  
Basic Energy Services, L.P.
  Tax-Free MM Fund     1885042873     Goldman Sachs
71 S. Wacker, Suite 500
Chicago, IL 60606   $ 1,313,572.52  
Basic Energy Services, L.P.
  National Tax-Free
MMA     477-2430039316     Wells Fargo
P. O. Box 8266
Boston, MA 02266   $ 509,792.81  
Basic Energy Services, L.P.
  Municipal MMA     3164-2430039316     Wells Fargo
P. O. Box 8266
Boston, MA 02266   $ 1,047,172.57  
Basic Energy Services, L.P.
  Small Business MMDA     3820615343     Capital One
5718 Westheimer
Houston, TX 77057   $ 1,039,512.67  

Schedule 3.9 to Security Agreement

-1-



--------------------------------------------------------------------------------



 



Annex I to the
Security Agreement
     This SUPPLEMENT NO. [     ] dated as of [     ] (this ” Supplement”), is
delivered in connection with (a) the Security Agreement dated as of February __,
2011 (as amended, restated or otherwise modified from time to time, the “
Security Agreement”), among Basic Energy Services, Inc., a Delaware corporation
(the ” Borrower”), certain subsidiaries of the Borrower (such subsidiaries
together with the Borrower, the “ Debtors”) and Bank of America, N.A. (“ Bank of
America”), as administrative agent (in such capacity, the “ Administrative
Agent”) for the benefit of the holders of the Secured Obligations (as defined
therein) and (b) the Guaranty dated as of February __, 2011 (as amended,
restated or otherwise modified from time to time, the “ Guaranty”) made by the
Debtors other than the Borrower (the “ Guarantors”) for the benefit of the
Administrative Agent and the Lenders.
     A Reference is made to the Credit Agreement dated as of February __, 2011
(as amended, restated or otherwise modified from time to time, the “ Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “ Lenders”), the Administrative Agent and others. Pursuant to the Guaranty,
the Guarantors have agreed to guarantee, among other things, the full payment
and performance of all of the Borrower’s obligations under the Credit Agreement.
     B. The Debtors have entered into the Security Agreement and the Guarantors
have entered into the Guaranty as a condition precedent to the effectiveness of
the Credit Agreement. Section 7.12 of the Security Agreement and Section 18 of
the Guaranty provide that additional Subsidiaries of the Borrower may become
Debtors under the Security Agreement and Guarantors under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “ New Debtor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Debtor
under the Security Agreement and a Guarantor under the Guaranty.
     C. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement, the
Guaranty, and the Credit Agreement.
     Accordingly, the Administrative Agent and the New Debtor agree as follows:
     SECTION 1. In accordance with Section 7.12 of the Security Agreement, the
New Debtor by its signature below becomes a Debtor under the Security Agreement
with the same force and effect as if originally named therein as a Debtor, and
the New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct in all material respects on and as of the date
hereof. The Schedules to the Security Agreement are hereby supplemented by the
Schedules attached hereto with respect to the New Debtor. In furtherance of the
foregoing, the New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Administrative Agent, for the benefit of the holders of
the Secured Obligations, a security interest in and lien on all of the New
Debtor’s
Annex I to Security Agreement

-1-



--------------------------------------------------------------------------------



 



right, title and interest in and to the Collateral of the New Debtor. Each
reference to a “Debtor” in the Security Agreement shall be deemed to include the
New Debtor.
     SECTION 2. In accordance with Section 18 of the Guaranty, the New Debtor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor, and the New Debtor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Debtor.
     SECTION 3. The New Debtor represents and warrants to the Administrative
Agent that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.
     SECTION 4. This Supplement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
     SECTION 5. Except as expressly supplemented hereby, the Security Agreement
and the Guaranty shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.
     SECTION 7. All communications and notices to the New Debtor under the
Security Agreement or the Guaranty shall be in writing and given as provided in
Section 7.2 of the Security Agreement to the address for the New Debtor set
forth under its signature below.
     SECTION 8. The New Debtor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
Annex I to Security Agreement

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Debtor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

            [Name of New Debtor],
      By:           Name:           Title:           Address:        

            BANK OF AMERICA, N.A., as Administrative Agent
      By:           Name:           Title:           Address:        

Annex I to Security Agreement

-3-



--------------------------------------------------------------------------------



 



Supplemental Schedules
to the Security Agreement
Supplemental Schedules to Annex I to Security Agreement

-1-



--------------------------------------------------------------------------------



 



Annex II to the
Security Agreement
PATENT SECURITY AGREEMENT SUPPLEMENT
     WHEREAS, [relevant Debtor] a [__________] [corporation] [limited liability
company] [limited partnership] (herein referred to as the “Debtor”), whose
address is [     ], owns the letters patent, and/or applications for letters
patent, of the United States of America, more particularly described on
Schedule 1-A annexed hereto as part hereof (the “Patents”);
     WHEREAS, Basic Energy Services, Inc., a Delaware corporation (the
“Borrower”), has entered into a Credit Agreement dated as of February __, 2011
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) with the financial institutions from time to time party thereto (the
“Lenders”), and Bank of America, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”).
     WHEREAS, in connection with the Credit Agreement, the Borrower, the Debtor,
and certain other subsidiaries of the Borrower have entered into a Security
Agreement (as amended or otherwise modified from time to time, the “Security
Agreement”) in favor of the Administrative Agent, pursuant to which the Debtor
has granted to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as defined in the Security Agreement), a security interest
in all right, title and interest of the Debtor in and to the Patents, together
with all registrations and recordings thereof, including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, all
whether now or hereafter owned or licensable by the Debtor, and all reissues,
continuations, continuations-in-part, term restorations or extensions thereof,
all Patent Licenses (as defined in the Security Agreement) and all proceeds
thereof, including, without limitation, any claims by the Debtor against third
parties for infringement thereof for the full term of the Patents (the
“Collateral”), to secure the prompt payment, performance and observance of the
Secured Obligations;
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the Debtor does hereby further confirm, and put on the
public record, its grant to the Administrative Agent of a security interest in
the Collateral to secure the prompt payment, performance and observance of the
Secured Obligations.
     The Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the grant of and security
interest in the Collateral made hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein.
The Administrative Agent’s address is [__________].
Annex II to Security Agreement

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, [the relevant Debtor] has duly executed or caused this
Supplement to the Security Agreement to be duly executed as of ___________,
20___.

            [RELEVANT DEBTOR]
      By:           Name:           Title:        

Annex II to Security Agreement

-2-



--------------------------------------------------------------------------------



 



Schedule 1-A
TO THE PATENT SECURITY AGREEMENT SUPPLEMENT

              Date Filed   Serial No. or Title of Patent   or Granted   Patent
No.          

Annex II to Security Agreement

-3-



--------------------------------------------------------------------------------



 



Annex III to the
Security Agreement
TRADEMARK SECURITY AGREEMENT SUPPLEMENT
     WHEREAS, [relevant Debtor] a [__________] [corporation] [limited liability
company] [limited partnership] (herein referred to as the “Debtor”), having an
address at [     ], (1) has adopted, used and is using, or (2) has intended to
use and filed an application indicating that intention, but has not yet filed an
allegation of use under Section 1(c) or l(d) of the Trademark Act, or (3) has
filed an application based on an intention to use and has since used and has
filed an allegation of use under Section 1(c) or 1(d) of the Trademark Act, the
trademarks, trade names, trade styles and service marks listed on the annexed
Schedule 1-A, which trademarks, trade names, trade styles and service marks are
registered in the United States Patent and Trademark Office (the “Trademarks”);
and
     WHEREAS, Basic Energy Services, Inc., a Delaware corporation (the
“Borrower”), has entered into a Credit Agreement dated as of February __, 2011
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) with the financial institutions from time to time party thereto (the
“Lenders”), and Bank of America, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”).
     WHEREAS, in connection with the Credit Agreement, the Borrower, the Debtor,
and certain other subsidiaries of the Borrower have entered into a Security
Agreement (as amended or otherwise modified from time to time, the “Security
Agreement”) in favor of the Administrative Agent, pursuant to which the Debtor
has granted to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as defined in the Security Agreement), a security interest
in all right, title and interest of the Debtor in and to the Trademarks,
together with all prints and labels on which said Trademarks have appeared or
appear, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, and the goodwill of the business symbolized by
the Trademarks and the applications, registrations and recordings in the United
States Patent and Trademark Office or in any similar office or agency of the
United States of America, any State thereof, or any other country or any
political subdivision thereof, all whether now or hereafter owned or licensable
by Debtor, and all reissues, extensions or renewals thereof, all Trademark
Licenses (as defined in the Security Agreement) and all proceeds thereof,
including, without limitation, any claims by the Debtor against third parties
for infringement thereof (the “Collateral”), to secure the payment, performance
and observance of the Secured Obligations;
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the Debtor does hereby further confirm, and put on the
public record, its grant to the Administrative Agent of a security interest in
the Collateral to secure the prompt payment, performance and observance of the
Secured Obligations.
     The Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the grant of, security
interest in and mortgage on the Collateral made hereby are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
Annex III to Security Agreement

-1-



--------------------------------------------------------------------------------



 



The Administrative Agent’s address is [__________].
Annex III to Security Agreement

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, [the relevant Debtor] has duly executed or caused this
Supplement to the Security Agreement to be duly executed as of ___________,
20___.

            [RELEVANT DEBTOR]
      By:           Name:           Title:        

Annex III to Security Agreement

-3-



--------------------------------------------------------------------------------



 



SCHEDULE 1-A TO THE TRADEMARK SECURITY AGREEMENT SUPPLEMENT

              Application or   Application Serial     Registration   No. or
Registration Trademark   Date   No.          

Annex III to Security Agreement

-4-



--------------------------------------------------------------------------------



 



Anex IV to the
Security Agreement
COPYRIGHT SECURITY AGREEMENT SUPPLEMENT
     WHEREAS, [relevant Debtor] a [__________] [corporation] [limited liability
company] [limited partnership] (herein referred to as the “Debtor”), having an
address at [     ] has adopted, used and is using the copyrights listed on the
annexed Schedule 1-A, which copyrights are registered in the United States
Copyright Office (the “Copyrights”);
     WHEREAS, Basic Energy Services, Inc., a Delaware corporation (the
“Borrower”), has entered into a Credit Agreement dated as of February __, 2011
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) with the financial institutions from time to time party thereto (the
“Lenders”), and Bank of America, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”).
     WHEREAS, in connection with the Credit Agreement, the Borrower, the Debtor,
and certain other subsidiaries of the Borrower have entered into a Security
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Administrative Agent pursuant to which the
Debtor has granted to the Administrative Agent, for the benefit of the holders
of the Secured Obligations (as defined in the Security Agreement), a security
interest in all right, title and interest of the Debtor in and to the
Copyrights, and the registrations and recordings thereof in the United States
Copyright Office or any other country or any political subdivision thereof, all
whether now or hereafter owned or licensable by the Debtor and all extensions or
renewals thereof and all licenses thereof and all proceeds thereof, including,
without limitation, any claims by the Debtor against third parties for
infringement thereof (the “Collateral”), to secure the payment, performance and
observance of the Secured Obligations;
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the Debtor does hereby further confirm, and put on the
public record, its grant to the Administrative Agent of a security interest in,
and mortgage on, the Collateral to secure the prompt payment, performance and
observance of the Secured Obligations.
     The Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the grant, assignment of
and security interest in the Collateral made hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
The Administrative Agent’s address is [__________].
Annex IV to Security Agreement

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, [the relevant Debtor] has duly executed or caused this
Supplement to the Security Agreement to be duly executed as of ___________, 20_.

            [RELEVANT DEBTOR]
      By:           Name:           Title:        

Annex IV to Security Agreement

-2-



--------------------------------------------------------------------------------



 



SCHEDULE 1-A TO THE COPYRIGHT SECURITY AGREEMENT SUPPLEMENT COPYRIGHTS
Annex IV to Security Agreement

-3-